Exhibit 3.2 P PARASEC RESULTREPORT GLOBAL BUSINESS CONNECTIONS INC Attn: Sum Ho 848 STEWARTDR#101 SUNNYVALE, CA 94085 Date: 12/31/2008 Client #:Z44212 Order #:475257 Email: sumho@globizco.com The results of your request are as follows: ELITE ENERGIES, INC. Obtain Corporate Articles & Amendments USA, DE Parasec and/or its agents accept no responsibility for errors or omissions contained in any report provided by Parasec. Should a claim be asserted against Parasec for errors or omissions, the sole extent of Parasec's liability shall be limited to an amount equal to the cost Parasec charged for the report. Parasec shall not be liable for consequential damages arising out of the use of the report by any customer or third party. Parasec does not warrant the accuracy of the contents of the report. Parasec relies on records maintained by third parties and/or governmental agencies and is not responsible for the content of those records. Thank you for allowing us to service your needs. /s/ Denisha Denisha Embry Account Executive - Delaware dembry@parasec.com 888-372-7273 Phone, 888-272-5439 Fax Nationwide Document Sacramento Nevada Los Angeles Delaware Filing & Retrieval 2804 Gateway Oaks Dr. 318 North Carson Street 12631 East Imperial Highway 40 E Division Street PO Box 160568 Suite 200 Suite 208 Suite 212B Suite A Sacramento CA 95816-0568 Sacramento CA 95833-3509 Carson City NV 89701 Santa Fe Springs CA 90670 Dover DE 19901 parasec@parasec.com E-mail 800.533.7272 Tel 888.972.7273 Tel 888.672.7273 Tel 888.372.7273 Tel http://www.parasee.com 800.603.5868 Fax 888.886.7168 Fax 888.554.7273 Fax 888.272.5439 Fax State of Delaware Secretary of State Division of Corporations Delivered 12:30 PM 12/17/2008 FILED 12:30 PM 12/17/2008 SRV 081206212 - 4525761 FILE STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION The corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST: That at a meeting of the Board of Directors of GlobalePlatform Technologies Inc. resolutions were duly adopted setting forth a proposed amendment of the Certificate of Incorporation of said corporation, declaring said amendment to be advisable and calling a meeting of the stockholders of said corporation for consideration thereof. The resolution setting forth the proposed amendment is as follows: RESOLVED, that the Certificate of Incorporation of this corporation be amended by changing the Article thereof numbered "First” so that, as amended, said Article shall be and read as follows: The name of this Corporation is Elite Energies, Inc. SECOND: That thereafter, pursuant to resolution of its Board of Directors, a special meeting of the stockholders of said corporation was duly called and held upon notice in accordance with Section 222 of the General Corporation Law of the State of Delaware at which meeting the necessary number of shares as required by statute were voted in favor of the amendment. THIRD:That said amendment was duly adopted in. accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. IN WITNESS WHEREOF, said corporation has caused this certificate to be signed this 8day of December, 2008. By: /s/ Stephen Wan Authorized Officer Title: Chief Financial Officer Name: Stephen Wan Print or Type
